DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 11/29/2022. The claim objection has been withdrawn. Claim 5 has been cancelled. Claims 1-4, and 6 remain pending for consideration on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnwell (US 4768354), in view of Weirun (US 20180084917 A1), French et al (US 8534345 B1) and in further view of Cook (US 4719764). 
Regarding claim 1, Barnwell teaches a cooling drink holder system for cooling a beverage container (cooler cup, figure 1) while the beverage container is being stored (as shown on figure 1), said assembly comprising: a sleeve (internal sleeve 3) having a compartment being integrated inside of said sleeve (compartment in which gel 4 is stored, as shown on figure 3), said sleeve having an open end (open end, as shown on figure 3) wherein said open end is configured to insertably receive a beverage container (open end receives container, as shown on figure 1), said sleeve being comprised of a thermally conductive material (non-toxic freezer gel 4, as shown on figure 3) wherein said sleeve is configured to be in thermal communication with the beverage container (as shown on figure 3) when the beverage container is inserted into said sleeve (figure 1 and 3), said compartment containing a cooling gel (compartment which contains non-toxic freezer gel 4, figure 3) said cooling gel being comprised of a freezable material (non-toxic freezer gel 4) thereby facilitating said cooling gel to be frozen (gel 4 is placed in freezer to lower the temperature of the gel, col 3 lines 61-65) wherein said cooling gel is configured to cool the beverage container when the beverage container is inserted into said sleeve (the container acts as a sealing member and the insert is subject to very little heat pick up while providing a cooling effect on the beverage container, col 3 lines 8-10); a first ring (ring 7) being coupled to said sleeve (as shown on figure 3) such that said sleeve hangs downwardly (sleeve 3 hangs downwardly from ring 7, as shown on figure 3) from said first ring wherein said first ring is configured to have the beverage container extended therethrough (beverage extends past ring 7 in an upwards manner, as shown on figure 1) when the beverage container is inserted into said sleeve (as shown on figure 1).
Barnwell teaches the invention as described above but fail to teach a chair, said chair being collapsible, said chair having an arm rest, said arm rest having a hole extending therethrough wherein said hole is configured to have a beverage container extended therethrough 
However, Weirun teaches a chair (chair 20), said chair being collapsible (figure 2), said chair having an arm rest (arms 26), said arm rest having a hole (cup holder 2) extending therethrough wherein said hole is configured to have a beverage container extended therethrough (collapsible cup holder provides the improved ability to secure a beverage, pg1 paragraph 0005).
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the teachings of Barnwell to include a chair, said chair being collapsible, said chair having an arm rest, said arm rest having a hole extending therethrough wherein said hole is configured to have a beverage container extended therethrough in view of the teachings of Weirun to provide a chair that is collapsible with a cup holder for user comfortability.
The combined teachings teach the invention as described above but fail to teach a plurality of couplers, each of said couplers being coupled to and extending upwardly from said first ring; and a second ring having a plurality engagements each being integrated into said second ring, each of said couplers on said first ring releasably engaging a respective one of said engagements for suspending said sleeve on the arm rest wherein said sleeve is configured to store the beverage container when the beverage container is extended through said second ring.
However, French teaches a plurality of couplers (mounting heads 134), each of said couplers being coupled to and extending upwardly (extending in an upwards manner, as shown on figure 7) from said first ring (cap body 132); and a second ring (cap head 130) having a plurality engagements each being integrated into said second ring (mounting heads 134 protrude upwards to be inserted into mounting apertures found on the underside of cap head 130, col 8 lines 35-37), each of said couplers (mounting heads 134) on said first ring (cap body 132) releasably engaging a respective one of said engagements (mounting apertures found on the underside of cap head 130, col 8 lines 35-37) wherein said sleeve (heat transfer sleeve 140) is configured to store the beverage container when the beverage container is extended through said second ring (the heat transfer unit, which comprises of a heat transfer sleeve, is adapted to receive a beverage container, such as a bottle, as described on col 4 lines 26-29, which is tall enough to be extended past cap head 130, as shown on figure 7).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include a plurality of couplers, each of said couplers being coupled to and extending upwardly from said first ring; and a second ring having a plurality engagements each being integrated into said second ring, each of said couplers on said first ring releasably engaging a respective one of said engagements for suspending said sleeve on the arm rest wherein said sleeve is configured to store the beverage container when the beverage container is extended through said second ring in view of the teachings of French to provide an aperture in which a beverage container can be used to be cooled, and to utilize the caps to secure the container onto the sleeve. 
The combined teachings teach the invention as described above but fail to teach said second ring being positionable on an arm rest of the chair such that said second ring surrounds the hole extending through the arm rest wherein said second ring is configured to have the beverage container extended through said second ring.
However, Cook teaches said second ring (flange 30) being positionable on an arm rest of a chair (as shown on figure 3) such that said second ring (30) surrounds a hole extending through the arm rest (a hole in which container 24 and holder 22 are located, as shown on figure 3) wherein said second ring (30) is configured to have the beverage container (cylindrical container 24) extended through said second ring (extending past flange 30, as shown on figure 3).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include said second ring being positionable on an arm rest of a chair such that said second ring surrounds a hole extending through the arm rest wherein said second ring is configured to have the beverage container extended through said second ring in view of the teachings of Cook to provide a chair that has the method of holding a beverage container via the second ring. 
The combined teachings teach the invention as described above but fail to teach suspending said sleeve on the arm rest.
Applicant has not disclosed that having “suspending said sleeve on the arm rest” does anything more than produce the predictable result of providing a hole in which the sleeve can hang from during use. Since it has been held that mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date, to modify the chair of Cook and meet the claim limitation in order to provide the predictable result for the sleeve to be suspended from the arm rest.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnwell (US 4768354) in view of Weirun (US 20180084917 A1), French et al (US 8534345 B1), Cook (US 4719764), and in further view of Smith (US 20150276296 A1).
Regarding claim 2, the combined teachings teach wherein said sleeve (internal sleeve 3 of Barnwell) has a bottom end (bottom portion 11 of Barnwell) and an outer wall (external insulating cover 5 of Barnwell) extending between said bottom end and said open end (as shown on figures 1-4 of Barnwell), said open end being open into an interior of said sleeve (as shown on figure 2 of Barnwell), said compartment containing a cooling gel (compartment which contains non-toxic freezer gel 4, figure 3 of Barnwell), said cooling gel (non-toxic freezer gel 4 of Barnwell) being comprised of a freezable material thereby facilitating said cooling gel to be frozen (gel 4 is placed in freezer to lower the temperature of the gel, col 3 lines 61-65 of Barnwell) wherein said cooling gel is configured to cool the beverage container when the beverage container is inserted into said sleeve (the container acts as a sealing member and the insert is subject to very little heat pick up while providing a cooling effect on the beverage container, col 3 lines 8-10 of Barnwell).
	The combined teachings teach the invention as described above but fail to teach said compartment being integrated within said outer wall and within said bottom end.
	However, Smith teaches said compartment (flexible enclosure 19) being integrated within said outer wall (layer 16) and within said bottom end (bottom portion of enclosure 19).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include said compartment being integrated within said outer wall and within said bottom end in view of the teachings of Smith to maintain an even way of cooling throughout the compartment. 
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnwell (US 4768354) in view of Weirun (US 20180084917 A1), French et al (US 8534345 B1), Cook (US 4719764), Smith (US 20150276296 A1), and in further view of Arnold (US 20140263382 A1).
	Regarding claim 3, the combined teachings teach wherein: said first ring (ring 7 of Barnwell) has a bottom surface (as annotated below on figure 3 of Barnwell) and a top surface (as annotated below on figure 3 of Barnwell), said open end of said sleeve being coupled to said bottom surface (open portion of sleeve 3 is coupled to bottom portion of ring 7, as shown on figure 3 of Barnwell).
	
    PNG
    media_image1.png
    340
    361
    media_image1.png
    Greyscale


The combined teachings teach the invention as described above but fail to teach each of said couplers comprises a stem and a head being attached to said stem, said stem extending upwardly from said top surface of said first ring having said head lying on a plane being oriented parallel to said top surface, said couplers being spaced apart from each other and being distributed around a full circumference of said first ring.
However, Arnold teaches each of said couplers (228 and 214) comprises a stem (securing pins 214) and a head (button 228) being attached to said stem (figure 7), said stem (214) extending upwardly from said top surface (as shown on figure 8) of said first ring (ring 222, corresponding to ring 7 of Barnwell) having said head lying on a plane being oriented parallel to said top surface (button 228 is oriented in a parallel manner with top surface of ring 222, as shown on figure 8), said couplers being spaced apart from each other and being distributed around a full circumference of said first ring (spaced apart from each other and distributed around the whole ring 222, as shown on figure 8).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include each of said couplers comprises a stem and a head being attached to said stem, said stem extending upwardly from said top surface of said first ring having said head lying on a plane being oriented parallel to said top surface, said couplers being spaced apart from each other and being distributed around a full circumference of said first ring in view of the teachings of Arnold to provide a locking mechanism in which the first ring can secure to. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnwell (US 4768354) in view of Weirun (US 20180084917 A1), French et al (US 8534345 B1), Cook (US 4719764), and in further view of Arnold (US 20140263382 A1) and Robertson (US 20060043036 A1).
Regarding claim 4, the combined teachings teach said second ring (flange 30 of Cook) has a lower surface (lower surface where armrest 16 is located, as shown on figure 3 of Cook) and an upper surface (upper surface where container 24 is inserted through, as shown on figure 3 of Cook).
The combined teachings teach the invention as described above but fail to teach wherein: each of said couplers comprises a stem and a head being attached to said stem, said stem extending upwardly from a top surface of said first ring having said head lying on a plane being oriented parallel to said top surface, said couplers being spaced apart from each other and being distributed around a full circumference of said first ring.
However, Arnold teaches wherein: each of said couplers (228 and 214) comprises a stem (securing pins 214) and a head (button 228) being attached to said stem (figure 7), said stem extending upwardly from a top surface (as shown on figure 8) of said first ring (ring 222, corresponding to ring 7 of Barnwell) having said head lying on a plane being oriented parallel to said top surface (button 228 is oriented in a parallel manner with top surface of ring 222, as shown on figure 8), said couplers being spaced apart from each other and being distributed around a full circumference of said first ring (spaced apart from each other and distributed around the whole ring 222, as shown on figure 8). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include each of said couplers comprises a stem and a head being attached to said stem, said stem extending upwardly from said top surface of said first ring having said head lying on a plane being oriented parallel to said top surface, said couplers being spaced apart from each other and being distributed around a full circumference of said first ring in view of the teachings of Arnold to provide a locking mechanism in which the first ring can secure to.
The combined teachings teach the invention as described above but fail to teach each of said engagements comprising a slot extending through said lower surface and said upper surface, said slot comprising an elongated section and a rounded section, said rounded section having a diameter being sufficient to have said head of a respective one of said engagements pass through said rounded section, said elongated section having a width being less than a width of said head of said respective engagement thereby inhibiting said respective engagement from passing out of said slot, said lower surface resting on the arm rest of the chair.
However, Robertson teaches each of said engagements (suction cups 19, corresponding to pins 214 and buttons 228 of Arnold) comprising a slot (openings 18 and 22) extending through said lower surface and said upper surface (extends fully through flanges 16 and 20, as shown on figure 1), said slot comprising an elongated section and a rounded section (as annotated below on figure 1), said rounded section having a diameter (diameter of hole in openings 18 and 22, as shown on figure 1) being sufficient to have said head of a respective one of said engagements pass through said rounded section (suction cups 19 passes through rounded section, as shown on figure 3), said elongated section having a width being less than a width of said head of said respective engagement (as shown on figure 1) thereby inhibiting said respective engagement from passing out of said slot (suction cups 19 cannot fall out of openings when inserted due to the cup being locked in when inserted upwards via the elongated section, as shown on figures 1 and 4), said lower surface resting on the arm rest of the chair (while the lower surface of flanges 16 and 20 are not resting on the arm rest of a chair, it would be obvious to a person skilled in the art to insert this opening feature in the ring of the teachings of Arnold to use the couplers to couple them together to the openings of Robertson for the capability of suspending the drink in the arm chair).

    PNG
    media_image2.png
    688
    882
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include each of said engagements comprising a slot extending through said lower surface and said upper surface, said slot comprising an elongated section and a rounded section, said rounded section having a diameter being sufficient to have said head of a respective one of said engagements pass through said rounded section, said elongated section having a width being less than a width of said head of said respective engagement thereby inhibiting said respective engagement from passing out of said slot, said lower surface resting on the arm rest of the chair in view of the teachings of Robertson to provide a method in which the rings are securable to each other via the openings to allow the suspension of the beverage in the arm chair. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnwell (US 4768354) in view of French et al (US 8534345 B1), Arnold (US 20140263382 A1), Cook (US 4719764) and Robertson (US 20060043036 A1).
Regarding claim 6, Barnwell teaches a cooling drink holder assembly for cooling a beverage container (cooler cup, figure 1) while the beverage container is being stored (as shown on figure 1), said assembly comprising; a sleeve (internal sleeve 3) having a compartment being integrated inside of said sleeve (compartment in which gel 4 is stored, as shown on figure 3), said sleeve having an open end (open end, as shown on figure 3) wherein said open end is configured to insertably receive a beverage container (open end receives container, as shown on figure 1), said sleeve being comprised of a thermally conductive material (non-toxic freezer gel 4, as shown on figure 3) wherein said sleeve is configured to be in thermal communication with the beverage container (as shown on figure 3) when the beverage container is inserted into said sleeve (figure 1 and 3), wherein said sleeve (internal sleeve 3) has a bottom end (bottom portion 11) and an outer wall (external insulating cover 5) extending between said bottom end and said open end (as shown on figures 1-4), said open end being open into an interior of said sleeve (as shown on figure 2), said compartment containing a cooling gel (compartment which contains non-toxic freezer gel 4, figure 3), said cooling gel (non-toxic freezer gel 4) being comprised of a freezable material thereby facilitating said cooling gel to be frozen (gel 4 is placed in freezer to lower the temperature of the gel, col 3 lines 61-65) wherein said cooling gel is configured to cool the beverage container when the beverage container is inserted into said sleeve (the container acts as a sealing member and the insert is subject to very little heat pick up while providing a cooling effect on the beverage container, col 3 lines 8-10); a first ring (ring 7) being coupled to said sleeve (as shown on figure 3) such that said sleeve hangs downwardly (sleeve 3 hangs downwardly from ring 7, as shown on figure 3) from said first ring wherein said first ring is configured to have the beverage container extended therethrough (beverage extends past ring 7 in an upwards manner, as shown on figure 1) when the beverage container is inserted into said sleeve (as shown on figure 1), said first ring (ring 7) has a bottom surface (as annotated below on figure 3) and a top surface (as annotated below on figure 3), said open end of said sleeve being coupled to said bottom surface (open portion of sleeve 3 is coupled to bottom portion of ring 7, as shown on figure 3).

    PNG
    media_image3.png
    531
    563
    media_image3.png
    Greyscale

 Barnwell teaches the invention as described above but fail to teach a plurality of couplers, each of said couplers being coupled to and extending upwardly from said first ring, and a second ring having a plurality engagements each being integrated into said second ring, each of said couplers on said first ring releasably engaging a respective one of said engagements wherein said sleeve is configured to store the beverage container when the beverage container is extended through said second ring.
However, French teaches a plurality of couplers (mounting heads 134), each of said couplers being coupled to and extending upwardly (extending in an upwards manner, as shown on figure 7) from said first ring (cap body 132); and a second ring (cap head 130) having a plurality engagements each being integrated into said second ring (mounting heads 134 protrude upwards to be inserted into mounting apertures found on the underside of cap head 130, col 8 lines 35-37), each of said couplers (mounting heads 134) on said first ring (cap body 132) releasably engaging a respective one of said engagements (mounting apertures found on the underside of cap head 130, col 8 lines 35-37) wherein said sleeve (heat transfer sleeve 140) is configured to store the beverage container when the beverage container is extended through said second ring (the heat transfer unit, which comprises of a heat transfer sleeve, is adapted to receive a beverage container, such as a bottle, as described on col 4 lines 26-29, which is tall enough to be extended past cap head 130, as shown on figure 7).

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the teachings of Barnwell to include a plurality of couplers, each of said couplers being coupled to and extending upwardly from said first ring; and a second ring having a plurality engagements each being integrated into said second ring, each of said couplers on said first ring releasably engaging a respective one of said engagements for suspending said sleeve on the arm rest wherein said sleeve is configured to store the beverage container when the beverage container is extended through said second ring in view of the teachings of French to provide an aperture in which a beverage container can be used to be cooled, and to utilize the caps to secure the container onto the sleeve.

The combined teachings teach the invention as described above but fail to teach each of said couplers comprising a stem and a head being attached to said stem, said stem extending upwardly from said top surface of said first ring having said head lying on a plane being oriented parallel to said top surface, said couplers being spaced apart from each other and being distributed around a full circumference of said first ring.

However, Arnold teaches wherein: each of said couplers (228 and 214)  comprises a stem (securing pins 214) and a head (button 228) being attached to said stem (figure 7), said stem extending upwardly from a top surface (as shown on figure 8) of said first ring (ring 222, corresponding to ring 7 of Barnwell) having said head lying on a plane being oriented parallel to said top surface (button 228 is oriented in a parallel manner with top surface of ring 222, as shown on figure 8), said couplers being spaced apart from each other and being distributed around a full circumference of said first ring (spaced apart from each other and distributed around the whole ring 222, as shown on figure 8). 

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include each of said couplers comprises a stem and a head being attached to said stem, said stem extending upwardly from said top surface of said first ring having said head lying on a plane being oriented parallel to said top surface, said couplers being spaced apart from each other and being distributed around a full circumference of said first ring in view of the teachings of Arnold to provide a locking mechanism in which the first ring can secure to.
The combined teachings teach the invention as described above but fail to teach said system comprising: a chair having an arm rest, said arm rest having a hole extending therethrough wherein said hole is configured to have a beverage container extended therethrough; said second ring being positionable on an arm rest of a chair such that said second ring surrounds a hole extending through the arm rest wherein said second ring is configured to have the beverage container extended through said second ring, said second ring having a lower surface and an upper surface.

However, Cook teaches said system comprising: a chair (chair 10) having an arm rest (arm rest 16), said arm rest having a hole (a hole where holder 22 is located, as shown on figure 3) extending therethrough (figure 3) wherein said hole is configured to have a beverage container extended therethrough (container 28 extends through hole, as shown on figure 1); said second ring (flange 30) being positionable on an arm rest of a chair (as shown on figure 3) such that said second ring (30) surrounds a hole extending through the arm rest (a hole in which container 24 and holder 22 are located, as shown on figure 3) wherein said second ring (30) is configured to have the beverage container (cylindrical container 24) extended through said second ring (extending past flange 30, as shown on figure 3).

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include said system comprising: a chair having an arm rest, said arm rest having a hole extending therethrough wherein said hole is configured to have a beverage container extended therethrough said second ring being positionable on an arm rest of a chair such that said second ring surrounds a hole extending through the arm rest wherein said second ring is configured to have the beverage container extended through said second ring in view of the teachings of Cook to provide a chair that has the method of holding a beverage container via the second ring.

The combined teachings teach the invention as described above but fail to teach each of said engagements comprising a slot extending through said lower surface and said upper surface, said slot comprising an elongated section and a rounded section, said rounded section having a diameter being sufficient to have said head of a respective one of said engagements pass through said rounded section, said elongated section having a width being less than a width of said head of said respective engagement thereby inhibiting said respective engagement from passing out of said slot, said lower surface resting on the arm rest of the chair. 

However, Robertson teaches each of said engagements (suction cups 19, corresponding to pins 214 and buttons 228 of Arnold) comprising a slot (openings 18 and 22) extending through said lower surface and said upper surface (extends fully through flanges 16 and 20, as shown on figure 1), said slot comprising an elongated section and a rounded section (as annotated below on figure 1), said rounded section having a diameter (diameter of hole in openings 18 and 22, as shown on figure 1) being sufficient to have said head of a respective one of said engagements pass through said rounded section (suction cups 19 passes through rounded section, as shown on figure 3), said elongated section having a width being less than a width of said head of said respective engagement (as shown on figure 1) thereby inhibiting said respective engagement from passing out of said slot (suction cups 19 cannot fall out of openings when inserted due to the cup being locked in when inserted upwards via the elongated section, as shown on figures 1 and 4), said lower surface resting on the arm rest of the chair (while the lower surface of flanges 16 and 20 are not resting on the arm rest of a chair, it would be obvious to a person skilled in the art to insert this opening feature in the ring of the teachings of Arnold to use the couplers to couple them together to the openings of Robertson for the capability of suspending the drink in the arm chair).

 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler cup in the combined teachings to include each of said engagements comprising a slot extending through said lower surface and said upper surface, said slot comprising an elongated section and a rounded section, said rounded section having a diameter being sufficient to have said head of a respective one of said engagements pass through said rounded section, said elongated section having a width being less than a width of said head of said respective engagement thereby inhibiting said respective engagement from passing out of said slot, said lower surface resting on the arm rest of the chair in view of the teachings of Robertson to provide a method in which the rings are securable to each other via the openings to allow the suspension of the beverage in the arm chair.

The combined teachings teach the invention as described above but fail to teach suspending said sleeve on the arm rest.

Applicant has not disclosed that having “suspending said sleeve on the arm rest” does anything more than produce the predictable result of providing a hole in which the sleeve can hang from during use. Since it has been held that mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date, to modify the chair 10 of Cook and meet the claim limitation in order to provide the predictable result for the sleeve to be suspended from the arm rest.

Further, it is understood, claim 6 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments in regards to claim 6 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763